              Case 2:15-cr-00707-SRB Document 616 Filed 10/16/19 Page 1 of 1



                                     DISTRICT JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: SUSAN R. BOLTON              Date: October 16, 2019
USA v. Abdul Malik Abdul Kareem                   Case Number: CR-15-00707-1-PHX-SRB

Assistant U.S. Attorney: Kristen Brook and Joseph Koehler
Attorney for Defendant: Daniel Drake and Daniel Maynard, CJA
Interpreter: N/A
Defendant: ☒ Present ☒ Custody

Evidentiary Hearing (Day 2)

1:03 p.m. Reconvene. Defendant’s case (continued): Ryan Mullen, previously sworn, is examined.
Exhibit 122 is admitted. Glenn Milnor, previously sworn, is examined. 2:51 p.m. Recess.

3:06 p.m. Reconvene. Glenn Milnor is examined further. Witness is excused. Defense counsel
requests to call AUSA Joseph Koehler to the stand to testify. Discussion held. For reasons as stated on
the record, the request is denied. Discussion held regarding Defense counsel’s request to admit the hard
drive containing the electronic surveillance. The Court questioned whether the hard drive could be
viewed, if admitted. Defense counsel stated it could not be viewed as offered. Government’s counsel
having no objection, the Court will admit a viewable video of May 1, 2015 footage only. The Defense
conceding there is no evidence on the video from May 2 through 4. Discussion held regarding Defense
counsel’s request to continue the hearing in order to call Andrew Smith to testify. For reasons as stated
on the record, the request is denied. Defense rests. Government’s counsel advises the Court the
Government has no further evidence to present. Discussion held regarding closing arguments.

3:39 p.m. Court stands at recess until 1:30 p.m., October 18, 2019, for the parties’ closing arguments.




Recorded By Laurie Adams
Deputy Clerk Maureen Williams
